DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 08 June 2021.
The amendment filed 08 June 2021 does not place the application in condition for allowance.
This action is made final.
Status of Claims
Claims 1 and 20 were amended in the amendment filed 08 June 2021.
Claim 2 was cancelled in the amendment filed 08 June 2021.
Claims 7-15 are withdrawn from consideration.
Claims 1, 4-6, 16-17, and 20 are pending before the Office and currently examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 20 as written depends from claim 1; claim 20 includes a second recitation of the variable “α” to refer to “a Seebeck coefficient of the thermoelectric material”, where claim 1 also recites the variable “α” to refer to Ni. The presence of the same variable in two contexts is indefinite as written; the examiner recommends the recitation of “α” in claim 20 at line 9 to recite “where in formula (2), α is a Seebeck coefficient of the thermoelectric material” to clarify the recitation in claim 20 being limited to the formula recited therein.
Claim 20 recites formula 2 being specifically Z = α2σ2/κ (=Pf/κ); the variables “P” and “f” are not defined in the claim and are thus indefinite as it is unclear what the recited variables represent. Clarification is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwanade (US 2007/0125416 A1; hereinafter “Iwanade”) in view of Kishi et al. (US 5,824,561; hereinafter “Kishi”).
Regarding claims 1 and 16-17, Iwanade teaches a thermoelectric conversion element and module (abstract, paragraphs 0195-0205, and Figs. 1 and 3) comprising: 
first electrode members arranged on a low temperature side (electrodes 3b in Figs. 1 and 3; paragraph 0202), second electrode members arranged on a high temperature side so as to face the first electrode members (electrodes 3a; paragraph 0201),
a thermoelectric conversion element disposed between the first electrode member and the second electrode member and being electrically connected to both the first and second electrode members (paragraphs 0197 and 0205) 
wherein the thermoelectric conversion element comprises p-type thermoelectric materials and n-type thermoelectric materials (paragraphs 0197 and 0205), the p-type thermoelectric materials and the n-type thermoelectric materials are alternately arranged and connected in series with the first and second electrode members (paragraphs 0046 and 0197-0205; see instant claims 16-17), and at least one of the p-type thermoelectric materials and the n-type thermoelectric materials includes:
a thermoelectric material (abstract and paragraph 0062) comprising:
a sintered body formed of at least one of (1) a p-type thermoelectric material and (2) an n-type thermoelectric material each represented by a composition formula (1) and having a MgAgAs type crystal structure as a main phase (paragraphs 0062-0063 describing the same 
(Ta1Zrb1Hfc1)xαyβ100-x-y 
where 0<a1≤1, 0<b1≤1, 0<c1≤1, a1+b1+c1=1, 30≤x≤35, and 30≤y≤35 (paragraphs 0062-0063 showing the same formula of (Ta1Zrb1Hfc1)xAyB100-x-y and bounds for a1, b1, c1, x, and y, with A corresponding to α, and B corresponding to β. See also paragraph 0110); 
in the n-type thermoelectric material, α is Ni, β is Sn, and 30 atomic % or less of β is substituted by at least one element selected from the group consisting of Si, Mg, As, Sb, Bi, Ge, Pb, Ga, and In (paragraph 0063 describing A can be Ni and B can be Sn. See also Example 1 in paragraph 0110 and Table 1. The Examiner notes the limitation of “30 atomic % or less of β” encompasses the situation of 0% substitution, noted above); and 
in the p-type thermoelectric material, α is Co, β is Sb, and 30 atomic % or less of β is substituted by at least one element selected from the group consisting of Sn, Si, Mg, As, Bi, Ge, Pb, Ga, and In (paragraph 0063 describinhg A can be Co and B can be Sb. The Examiner notes the limitation of “30 atomic % or less of β” encompasses the situation of 0% substitution, noted above).
Iwanade further teaches the thermoelectric material can be formed into a molded shape and machined into a final desired shape that is not limited, such as a rectangular parallelepiped shape, and teaches dimensions of the final material have a shape of 0.5 to 10 mm by 0.5 to 10 mm and a thickness of 1-30 mm (paragraphs 0100-0101). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the thermoelectric materials of Example 1 of Iwanade into the desired shape 
However, Iwanade is silent to the specifics of the machining step for the thermoelectric material. Kishi teaches shaping and machining of thermoelectric materials (abstract). Kishi teaches thermoelectric chips are shaped by cutting the material using a dicing saw having a blade thickness of 200 µm to obtain the thermoelectric chip for the device (Col. 10, line 64-Col. 11, line 25). The Examiner notes that 200 µm is equivalent to 0.2 mm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device of Iwanade and shape or machine the final thermoelectric material using a dicing saw having a blade thickness of 200 µm, as taught above by Kishi as an appropriate blade thickness for cutting and eliminating thermoelectric material for shaping to the final thermoelectric chip, because the combination of known prior art elements according to known methods to yield predictable results, in the instant case a finally processed/machined thermoelectric material chip shape via a known blade thickness and known cutting process for thermoelectric materials, results in a prima facie obviousness determination (see MPEP 2143 I. A.); additionally, the application of a known technique to a known device or method ready for improvement to yield predictable results, in the instant case using a known dicing saw blade thickness in a cutting and machining 
The Examiner notes the limitations recited in instant claim 1 of “wherein an area ratio of internal defects by ultrasonic flaw detection in a thickness direction with respect to a surface parallel with one plane of the thermoelectric material is in a range of 2.9% to 10%, and no defect having a length of 520 µm or more is present in a surface of a chip of the thermoelectric material, the chip having a cube shape or a rectangular parallelepiped shape” are limitations drawn to structure and properties resulting from the processing/method of formation for the thermoelectric material of claim 1, as well as specific measuring conditions for determining the structure/properties claimed. 
The Examiner notes Applicant establishes the exemplary embodiments which result in the claimed absence of defects and size of defects are formed from pulverizing ingots to a powder of grain size of 100 µm or less, followed by molding at a pressure of 50 MPa, and then completing a sintering process at a temperature of 1250°C while being pressurized at 50 MPa in a vacuum of 10-4 Pa or less to obtain the sintered body (page 24, line 17-page 26, line 23 and Table 2). Furthermore, Applicant establishes at page 20, line 17-page 22, line 13, and page 26, lines 2-23 that the process and exemplary embodiments are machined to the final thermoelectric chip using a saw blade having a thickness of less than 0.5 mm, with exemplary saw blade thickness of 0.3 mm (page 26), where the saw blade of this thickness range applies a stress to the sintered body less than the yield stress of the sintered body, and results in the final chip having the claimed properties of area ratio of internal defects and defect shape/sizes.
-4 Pa or less) to obtain the sintered body (paragraph 0111). Additionally, the Examiner notes that modified Iwanade would necessarily include cutting and machining the thermoelectric material of Iwanade using a dicing saw blade with thickness of 0.2 mm (see above), which falls in the disclosed range of saw blade thickness under 0.5 mm. Thus, the properties, ranges, and defect structure recited in instant claim 1 would also necessarily result from the process of modified Iwanade and therefore also be present in the thermoelectric material of modified Iwanade, as set forth above, as there exists no apparent difference between the claimed and disclosed method/material and that of the prior art; see MPEP 2112.01 I. & II.
Regarding claim 4, Iwanade further teaches in the composition formula, 0.2≤a1≤.0.7 (paragraph 0110 and example 1 in Table 1). 
Regarding claim 5, Iwanade further teaches a part of Ti, Zr, and Hf in the composition formula is substituted by at least one element selected from the group consisting of V, Nb, Ta, Cr, Mo, and W (paragraph 0081 and claim 12). 
Regarding claim 6, Iwanade further teaches a part of α in the composition formula is substituted by at least one element selected from the group consisting of Mn, Fe, and Cu (paragraph 0085 and claim 13).
Regarding claim 20, modified Iwanade teaches the thermoelectric material of claim 1. While modified Iwanade is silent to a plurality of thermoelectric chips of the thermoelectric material having a standard deviation of a dimensionless performance index of 0.06 or less as .
Response to Arguments
Applicant's arguments filed 08 June 2021 have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection, necessitated by Applicant’s amendments. Modified Iwanade teaches the features of amended claim 1. Applicant’s arguments which pertain to the instant grounds of rejection are answered below.
Applicant argues on pages 10-11 the Iwanade reference discloses a true density of the body of up to 99.9%, and that the true density would correspond to a material “the does not include internal defects”, and thus “the sintered body of Iwanade, which discloses a true density, virtually no internal defects are present” and cannot be within the claimed range of 2.9% to 10% recited in claim 1. The Examiner respectfully disagrees. It appears Applicant’s position is that the disclosure of a true density of up to “99.9%” in Iwanade means that there are no internal defects, the evidence on this record does not support this position. As evidenced by Applicant’s submitted attachments to the instant remarks, reference document 3 Micrometrics Instruments Corporation “DENSITY ANALYSIS” brochure) at page 3, paragraphs 1-2, the “Absolute density (also termed the true, real, apparent, or skeletal density) is obtained when the volume measured excludes the pores as well as the void spaces between particles within the bulk sample”, and details techniques to obtain true density measurements using gases or liquids. This means that the density calculation does not include the spacing between particles or voids in the volume calculation to determine the density of the material. Additionally, reference document 2 (true density definition from wikitionary) indicates the true density is “[t]he density of the particles that make up a powder or particulate solid, in contrast to bulk density, which measures the average density of a large volume of the powder in a specific medium”. These references do not indicate that the percentage of “true density” means the material is defect free as argued by Applicant. Furthermore, Iwanade teaches that the measured density of the material is “99.9% of the truen density, [and] a sintered body having an approximately true density is obtained”. This citation points to the density obtained of the sintered material being virtually the same as the true density, not that there are no defects present. 
Applicant further argues on page 11 that the true density is measured prior to cutting of the material in Iwanade. Applicant further argues on pages 11-14 the claimed defect sizes and properties are obtained using a dicing saw with a blade thickness of less than 0.5 mm (see page 11). As noted above in the instant grounds of rejection, modified Iwanade teaches cutting using a dicing saw with the recited blade thickness, in addition to the processing steps to form the sintered body prior to cutting, and thus it appears the process of modified Iwanade is substantially identical to the instant disclosed process for obtaining the claimed thermoelectric 
Applicant’s arguments with respect to claims dependent from independent claim 1 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. No additional arguments are presented. However, as discussed above and in the grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726